Case 7:18-cr-01687 Document 72 Filed on 02/05/19 in TXSD Page 1 of 6

Sealed

Public and unofficial staff access
to this instrument are
prohibited by court order,

 

   
 

 

  

J

ota
SOUTHERN DISTRICT OF TEXAS LeD
McALLEN DIVISION FEB ~ 5 2019

David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA

§
§

Vv. § Criminal No. 7:18-CR-1687-S3
§

MARIO ANGEL LEAL §

GUSTAVO CAVAZOS §

BRETT MCGINNIS §

SEALED THIRD SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:

From on or about May 12, 2018 through on or about September 13, 2018, in the Southern
District of Texas and within the jurisdiction of the Court, defendants,
MARIO ANGEL LEAL
GUSTAVO CAVAZOS
and
BRETT MCGINNIS
did fraudulently and knowingly export and send from the United States, or attempt to export and
send from the United States, any merchandise, article, or object, to wit: a Beretta, Model 84, .380
caliber pistol; a Beretta, Model 92FS, .22LR caliber pistol; 2,451 rounds of .22 caliber
ammunition; 1,500 Rounds of Fiocchi .38 Super Caliber Ammunition; 500 Rounds of Magtech
.44 Caliber Ammunition; 440 rounds of TulAmmo 7.62 caliber Ammunition; 300 Rounds of G2
Research .380 Caliber Ammunition; 200 Rounds of G2 Research 9mm Ammunition: 200 Rounds
of Homady .270 Caliber Ammunition; 150 Rounds of Remington .45 Caliber Colt Ammunition;

120 Rounds of Remington .308 Caliber Ammunition; 120 Rounds of Rifle Line .303 British -

Caliber Ammunition; 100 Rounds of Hornady 7mm Ammunition; 80 Rounds of .243 Caliber
Case 7:18-cr-01687 Document 72 Filed on 02/05/19 in TXSD Page 2 of 6

Ammunition; 20 Rounds of Federal 30-06 Caliber Ammunition; 10 Pro Mag .223 Caliber Rifle
Magazines; 8 .308 Caliber Pro Mag Rifle Magazines; 6 Barrett .50 Caliber Rifle Magazines; 5
Magpul 7.62X51 Rifle Magazines; 2 Beretta .32 Caliber Handgun Magazines; 2 Beretta .380
Caliber Handgun Magazines; a Sig Sauer .380 Caliber Handgun Magazine; a Beretta .22Ir Caliber
Handgun Magazine; a Fight Light 5.56mm Upper Receiver Model MCR-060; 1,100 Fight Light
5.56mm Saw Links; 2 Fight Light Main Action Springs; a Vortex Cantilever Scope Mount; a
- Vortex Strike Eagle 8X24 Scope; a Pistol Grip; 6 .223 Caliber 80% Lower Receivers; and 3 Glock
19 Upper Receivers, contrary to Title 22, United States Code, Sections 2778(b)(2) and (c) and
Title 22, Code of Federal Regulations, Sections 121.1, 123.1, 127.1, and 127.3, a law and
regulation of the United States.

In violation of Title 18, United States Code, Sections 554(a) and 2.

Count Two

From on or about June 19, 2017 through on or about June 23, 2017, in the Southern District

of Texas and elsewhere within the jurisdiction of the Court, defendant,
BRETT MCGINNIS

not being a licensee or permittee under the provisions of Chapter 40 of Title 18 of the United States
Code, knowingly transported and shipped and caused to be transported and shipped, explosive
materials, namely sixty (60) 40 mm practice M781 grenade cartridges.

In violation of Title 18, United States Code, Sections 842(a)(3)(A) and 844(a).

Count Three |

From on or about November 17, 2017 through on or about November 28, 2017, in the

Southern District of Texas and elsewhere within the jurisdiction of the Court, defendant,

BRETT MCGINNIS
Case 7:18-cr-01687 Document 72 Filed on 02/05/19 in TXSD _ Page 3 of 6

aided and abetted the making of, a false statement and representation with respect to information
required to be kept in the records of Danny’s Pawn & Sporting Goods, in McAllen, Texas, a
federally licensed firearms dealer, in connection with the acquisition of a Walther Arms, Model
SSP, 22LR pistol, in that the defendant BRETT MCGINNIS aided and abetted Jorge Aguirre
MARROQUIN who, falsely represented on the Bureau of Alcohol, Tobacco, and Firearms Form
4473, that Jorge Aguirre MARROQUIN was the actual buyer of the firearm described above,
which statement was intended and likely to deceive the federally licensed firearms dealer as to a
fact material to the lawfulness of the sale of the firearm, when in truth and fact the defendants
knew that those statements and representations were false and that Jorge Aguirre MARROQUIN
was not the actual buyer of the firearm.

In violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

Count Four

From on or about December 13, 2017 through on or about January 30, 2018, in the Southern

District of Texas and elsewhere within the jurisdiction of the Court, defendant,
BRETT MCGINNIS

aided and abetted the making of, a false statement and representation with respect to information
required to be kept in the records of Danny’s Pawn & Sporting Goods, in McAllen, Texas, a
federally licensed firearms dealer, in connection with the acquisition of a STI, Model DVC
Limited, 9mm caliber pistol, in that the defendant BRETT MCGINNIS aided and abetted Jorge
Aguirre MARROQUIN who, falsely represented on the Bureau of Alcohol, Tobacco, and Firearms
Form 4473, that Jorge Aguirre MARROQUIN was the actual buyer of the firearm described above,
which statement was intended and likely to deceive the federally licensed firearms dealer as to a

fact material to the lawfulness of the sale of the firearm, when in truth and fact the defendant knew
Case 7:18-cr-01687 Document 72 Filed on 02/05/19 in TXSD Page 4 of 6

that those statements and representations were false and that Jorge Aguirre MARROQUIN was
not the actual buyer of the firearm.
In violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

NOTICE OF FORFEITURE
18 U.S.C. § 554, 18 U.S.C. 922

Pursuant to 19 U.S.C. § 1595a(d), 18 U.S.C. 924(d)(1), 18 U.S.C. 844(c) and 28 U.S.C. §
2461 the United States gives notice to defendants,
MARIO ANGEL LEAL
GUSTAVO CAVAZOS
and
BRETT MCGINNIS
that upon conviction of a violation of 18 U.S.C. 554, as charged in this Indictment, all merchandise
exported or sent from the United States or attempted to be exported or sent from the United States
contrary to law, or the proceeds or value thereof, and property used to facilitate the exporting or
sending of such merchandise, the attempted exporting or sending of such merchandise, or the
receipt, purchase, transportation, concealment, or sale of such merchandise prior to exportation
shall be forfeited to the United States and includes, but is not limited to the following:
a Beretta, Model 84, .380 caliber pistol; |
a Beretta, Model 92FS, .22LR caliber pistol;
2,451 rounds of .22 caliber ammunition;
1,500 Rounds of Fiocchi .38 Super Caliber Ammunition;
500 Rounds of Magtech .44 Caliber Ammunition;
440 rounds of TulAmmo 7.62 caliber Ammunition;

300 Rounds of G2 Research .380 Caliber Ammunition;

200 Rounds of G2 Research 9mm Ammunition;
Case 7:18-cr-01687 Document 72 Filed on 02/05/19 in TXSD Page 5 of 6

200 Rounds of Hornady .270 Caliber Ammunition;
150 Rounds of Remington.45 Caliber Colt Ammunition;
120 Rounds of Remington .308 Caliber Ammunition; |
120 Rounds of Rifle Line .303 British Caliber Ammunition;
100 Rounds of Hornady 7mm Ammunition;
80 Rounds of .243 Caliber Ammunition;
20 Rounds of Federal 30-06 Caliber Ammunition;
10 Pro Mag .223 Caliber Rifle Magazines;
8 .308 Caliber Pro Mag Rifle Magazines;
6 Barrett .50 Caliber Rifle Magazines;
5 Magpul 7.62X51 Rifle Magazines;
2 Beretta .32 Caliber Handgun Magazines;
2 Beretta .380 Caliber Handgun Magazines;
a Sig Sauer .380 Caliber Handgun Magazine;
a Beretta .22Ir Caliber Handgun Magazine;
a Fight Light 5.56mm Upper Receiver Model MCR-060;
1,100 Fight Light 5.56mm Saw Links;
2 Fight Light Main Action Springs;
a Vortex Cantilever Scope Mount;
a Vortex Strike Eagle 8X24 Scope;
a Pistol Grip;
6 .223 Caliber 80% Lower Receivers; and

3 Glock 19 Upper Receivers
Case 7:18-cr-01687 Document 72 Filed on 02/05/19 in TXSD_ Page 6 of 6

and upon a conviction of a violation of Title 18, United States Code, Sections 842(a)(3)(A), all

explosive material involved in said violation are subject to forfeiture, including, but not limited

to, the following:

Sixty (60) 40 mm practice M781 grenade cartridges

RYAN K, PATRICK
UNITED STATES ATTORNEY

Ze,

ASSISTAN

 

a
TED STATES ATTORNEY

A TRUE BILL

FOREPERSON
